The controversy arises out of conflicting claims as to the ownership of a building erected by the plaintiff's predecessor upon lands that concededly belong to the defendant. The latter, as owner of the land, asserts title to the building, under the general rule that every structure permanently annexed to the soil is a part of the fee. The plaintiff stands upon the terms of an agreement in which the defendant agreed to purchase the building at a fixed price. As the legal effect of that agreement depends wholly upon the conditions under which it was made, a brief recital of the history that preceded its execution is indispensable.
In 1836, one Elizabeth Fish, who was then the owner of a parcel of land fronting upon Third street, in the city of New York, executed a lease thereof to one Robert Malcolm for a period of twenty-one years. This lease contained a provision to the effect that if the lessee, his executors, administrators or assigns should, within two years after its date, erect upon the premises a dwelling of certain described dimensions and specifications, which should be standing at the expiration of the term, the lessor should either pay to the lessee, his executors, administrators or assigns the value of the house, which was to be ascertained in a manner specified or grant a new lease for a further term of twenty-one years, to commence at the expiration of the first term.
Such a house was built by the original lessee and was upon the land in 1857, at the expiration of the first term. At that time the trustee of the original lessor, who was then deceased, executed a new lease to the same lessee for a further term of twenty-one years. This second lease contained a covenant for a further or third lease, if at the end of the second term there should be standing upon the land a house of the described *Page 139 
dimensions and specifications, and this third lease was to contain all the covenants and conditions of the second lease, except the one relating to payment for the building in the event that no further lease should then be granted. The second lease, like the first, contained a provision for such payment if no third lease should be made.
When the second term was about to expire in 1878, one Eliza Rosenstein had become the owner of the leasehold estate, and the defendant had acquired title to the fee. Then a third lease was made between the defendant, as owner, and said Rosenstein, as tenant, for a further term of twenty-one years, which was to expire on the 31st day of October, 1899. This last lease contained no covenant for the purchase by the lessor of any building that might be upon the land at the close of the term, nor for the granting of any further lease, but in lieu thereof it provided "that on the last day of the said term hereby demised, or other sooner determination of the estate hereby granted, the said party of the second part, her executors, administrators or assigns, shall and will peaceably and quietly leave, surrender, yield up and deliver unto the said party of the first part, her heirs or assigns, all and singular, the said demised premises, with good and sufficient fence, without fraud or delay."
This was the situation on October 30th, 1899, when the defendant, and the plaintiff who had succeeded to the rights of the last lessee, entered into an agreement which recited, in substance, that the parties were desirous of extending for a period of thirty days the time within which the defendant should exercise her option either to grant a further lease for twenty-one years, or for the purchase of the house on the land, as provided by the terms of the then existing lease, "without prejudice of any rights to the parties hereto under the terms of said lease." This recital was followed by covenants that the defendant should have the right to re-enter the premises on the 1st day of November, 1899, and that the parties had agreed upon the sum of $3,900 as the price of the building which the defendant was to pay upon receiving a *Page 140 
conveyance of the building and a surrender of the lease. The plaintiff seasonably tendered to the defendant a conveyance of the building, which she declined to accept, and this proceeding followed.
Upon the facts submitted, which are here presented only in their essential outlines, the learned Appellate Division directed judgment for the defendant and we concur in that conclusion. The case of Howe's Cave Assn. v. Houck (66 Hun, 205; affd.141 N.Y. 606), relied upon by the appellant, is not at all like the case at bar. In the Howe's Cave case the lease was for a term of years, with an option for a continuance for another like term, and the buildings, which were there the subject of controversy, were expressly held to have been erected for purposes of trade. The litigation arose out of the tenant's effort to remove these trade buildings before the expiration of the extended term and his right to do so was affirmed by this court upon the ground that the term was in fact a continuous one, and that ordinarily a building erected by a tenant on demised premises for purposes of trade may be removed by him at the expiration of his term. (Ombony v. Jones, 19 N.Y. 234; Holmes v. Tremper, 20 Johns. 29; Mott v. Palmer, 1 N.Y. 570.)
The case at bar rests upon an entirely different principle. The dwelling house erected by the original lessee would at once have become a part of the freehold but for the provision of the first lease imposing upon the lessor the duty of paying for it at the end of the term if a new lease were not granted. That provision was continued in the second lease, but was omitted from the third or last lease. The omission from that instrument of the covenant reserving to the lessees their title to the building brought the parties within the operation of the general rule that buildings are a part of the land. These three leases were separate contracts, creating three distinct terms, and when the last lessee accepted a lease which contained no reservation as to the building, he lost any right of ownership therein that he or his predecessors in title may have had under the first and second leases. (Loughran v. Ross, *Page 141 45 N.Y. 792; Talbot v. Cruger, 151 N.Y. 117; Stephens v.Ely, 162 N.Y. 79.)
The effect of the agreement of October 30th, 1899, remains to be considered. The learned counsel for the appellant contends that the execution of this agreement by the defendant, led the plaintiff to waive his right to remove the building during the continuance of the term and that, therefore, the defendant is estopped from asserting her ownership of the building. The argument is inadmissible for it rests upon the erroneous premise that the plaintiff had the right to remove the building. He had no such right. The last lease contained no reservation as to the building in favor of the lessee and, since the structure had not been erected for purposes of trade, it became a part of the freehold in 1878 eo instanti when the last lease was executed. As the plaintiff had nothing to waive, and the legal status of the parties was not changed by the agreement of 1899, it follows that the defendant is not estopped from asserting that she was under no obligation to purchase what she already owned. (Organ
v. Stewart, 60 N.Y. 413; Payne v. Burnham, 62 N.Y. 69;Winegar v. Fowler, 82 N.Y. 315.)
The mere extension for thirty days, of the time within which the defendant might have exercised her option to give the plaintiff a new lease, had no effect upon the ownership of the building, for that had been fixed by operation of law during the period of the preceding twenty-one years. It is fairly apparent, moreover, that this extension was granted under a radical misapprehension or misstatement of fact, for the recital of the agreement is to the effect that the time is extended either to grant a new lease for twenty-one years, or for the purchase of the house "as is provided by the terms of the said lease." The lease referred to, that is the lease of 1878, contained no provision binding the defendant to grant a renewal or to purchase the house. The covenants of the agreement of 1899, therefore, did not change the legal rights of the parties. The defendant thereby acquired no rights and the plaintiff relinquished none. No new consideration, either *Page 142 
pecuniary or obligatory, entered into the transaction, and the contract has no support save in such moral elements as are beyond the jurisdiction of courts of justice.
The judgment should be affirmed, with costs.
CULLEN, Ch. J., GRAY, O'BRIEN, EDWARD T. BARTLETT, HISCOCK and CHASE, JJ., concur.
Judgment affirmed.